PAUL M. MARKO, III, Circuit Judge.
This is a medical malpractice mediation proceeding. Because of challenges for cause previously granted, the fourth amended suggested panel was mailed to the attorneys on June 12, 1979. Final hearing had previously been scheduled for June 21, 1979.
On June 18, 1979 the clerk scheduled panel selection for the following day (June 19, 1979) and notified the attorneys by telephone. Claimant’s attorneys objected to the selection on the ground that ten days had not yet elapsed under Rule 20.130 for the propounding of additional questions to the panel members.
The clerk correctly pointed out that if the panel were not selected before June 21, 1979, final hearing could not be held as scheduled, and that just over two weeks remained before the six month jurisdictional deadline arrived.
There is no provision in the rules for abridging the time set forth in Rule 20.130, and the fundamental requirements of due process must take precedence over scheduling problems. Accordingly, it is held that selection of panel members may not be scheduled until the time for propounding additional questions has expired.
This factor being dispositive of claimant’s objections, it is not necessary to rule on other grounds.
Accordingly, it is hereby ordered that the panel selection scheduled for June 19, 1979 is cancelled, and the final hearing set for June 21, 1979 is also cancelled. Selection of panel may be rescheduled when the ten days have expired, challenges for cause have been resolved, and the panel is complete under Rule 20.210(e).